In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                  No. 07-12-00480-CV


    INITIATIVES HEALTHCARE, INC., INITIATIVES HEALTHCARE, LLC, JOHN
   EDWARD MCEACHERN, DARIO LORENZO LIZARRAGA, MICHAEL F. BOYER,
                     GARY FAULKNER, APPELLANTS

                                           V.

                 DIVLEND EQUIPMENT LEASING, LLC, APPELLEE

                          On Appeal from the 72nd District Court
                                  Lubbock County, Texas
         Trial Court No. 2012,502,283, Honorable Ruben Gonzales Reyes, Presiding

                                  October 31, 2013

                           MEMORANDUM OPINION
                  Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


      I concur. As noted by the majority, each guaranty included a passage whereby

the guarantor agreed to guarantee the payment of "rent and all other amounts

payable . . ." as well as the "performance by the Lessee of all of the Lessee's other

obligations under the Lease." (Emphasis in majority’s opinion). Agreeing within the

lease to adjudicate all claims in Texas is no less of an "obligation" imposed on the
lessee than the obligation to pay rent for the items leased.             Consequently, the

guarantors were also bound to perform that obligation.



                                                         Brian Quinn
                                                         Chief Justice




                                           2